Citation Nr: 0335957	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-19 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a pancreas 
condition, to include entitlement to compensation under 
38 U.S.C.A. § 1151.

2.  Entitlement to service connection for a condition of 
other organs, to include entitlement to compensation under 
38 U.S.C.A. § 1151.

3.  Entitlement to service connection for a heart condition, 
to include entitlement to compensation under 38 U.S.C.A. 
§ 1151.

4.  Entitlement to service connection for Type II diabetes 
mellitus, to include entitlement to compensation under 
38 U.S.C.A. § 1151.

5.  Entitlement to service connection for a kidney condition, 
to include entitlement to compensation under 38 U.S.C.A. 
§ 1151.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1946 until May 1948.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The issues of entitlement to service connection for a heart 
condition, Type II diabetes mellitus and a kidney condition, 
to include entitlement to compensation under 38 U.S.C.A. 
§ 1151, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Such issues will thus be 
addressed in the REMAND, following the ORDER in this 
decision.  VA will notify you if further action is required 
on your part. 


FINDINGS OF FACT

1.  The evidence of record does not establish a current 
pancreas disability.

2.  The evidence of record does not establish a current 
disability of other organs.





CONCLUSIONS OF LAW

1.  A heart condition was not incurred in or aggravated by 
active service and was not sustained as a result of VA 
hospital care, medical or surgical treatment, or examination.  
38 U.S.C.A. §§ 1110, 1151, 1154, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.358 (2003).

2.  A condition of other organs was not incurred in or 
aggravated by active service and was not sustained as a 
result of VA hospital care, medical or surgical treatment, or 
examination.  38 U.S.C.A. §§ 1110, 1151, 1154, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran's claims were raised 
subsequent to November 9, 2000.  Thus, the VCAA undoubtedly 
applies.  Moreover, following a review of the claims file, 
the Board concludes that the VCAA has been satisfied here, as 
will be explained in detail below.  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio, 16 Vet. App. 183 (2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, letters dated August 2001 and June 2002 
apprised the veteran of the information and evidence he 
needed to submit to substantiate his claims for service 
connection and for compensation under 38 U.S.C.A. § 1151.  
Such correspondence also discussed VA's development 
assistance, as required under Quartuccio.  

Finally, with regard to VA's duty to notify, the Board 
observes that the VCAA notification letters sent to the 
appellant in August 2001 and June 2002 essentially complied 
with the recent holding of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), which invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1), which provides a 
claimant one year to submit evidence.  In this case, although 
the letters requested a response within 60 days and 30 days, 
respectively, the appellant was also expressly notified that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b).  
Moreover, the appellant's case was not decided before the 
one-year period expired.  Under these circumstances, 
adjudication of his claim can proceed.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, including hospital 
reports from Fitzsimons General Hospital in Denver, Colorado.  
Also of record are VA outpatient treatment and examination 
reports.  The claims file indicates that a research request 
was made in August 2002 to acquire treatment reports from the 
VA Medical Center in Kansas City between 1948 and 1953.  A 
response associated with the claims file indicates that no 
records were found.  

The Board acknowledges that, from his various statements, the 
veteran appears to be alleging that he received treatment VA 
treatment in Muskogee and Tulsa between 1948 and 1953.  The 
claims file does not contain documentation from those 
facilities during that time period.  Moreover, it does not 
appear that any attempt has been made to obtain such records.  
However, in the present case the Board finds that the absence 
of such records does not prejudice the adjudication of the 
veteran's claims as to the pancreas and "other organs," as 
will be explained below.  The reason for this is that the 
medical evidence of record fails to establish a current 
disability.  This being the case, there is no way that any 
records dating from 1948 to 1953 can enable a favorable 
decision, either by way of direct service connection or under 
38 C.F.R. § 1151, because the necessary element of a current 
disability would remain unestablished.  

In concluding that adjudication on these issues may proceed 
without further development, the Board notes that the veteran 
has been repeatedly asked to clarify his claims and to 
clearly express dates and locations of treatment.  Despite 
such urging, correspondence from the veteran has been 
unresponsive as to such critical details.  In this vein, the 
Board wishes to emphasize that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

38 U.S.C.A. 1151

When a veteran suffers additional disability or death as the 
result of hospital care, medical or surgical treatment, or an 
examination furnished by the VA, benefits are payable in the 
same manner as if such disability, aggravation, or death were 
service-connected. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.358 (2003).  The Board notes that Congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 
(West 2002); see also VAOPGCPREC 40-97 (Dec. 31, 1997)  The 
veteran's claim that gave rise to this appeal was filed after 
October 1, 1997.  But see Brown v. Gardner, 115 S. Ct. 552 
(1994) (for claims filed prior to October 1, 1997, a claimant 
is not required to show fault or negligence in medical 
treatment).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3).

I.  Service connection for a pancreas condition, to include 
entitlement to compensation under 38 U.S.C.A. § 1151.

Factual background

The service medical records are absent any indication of 
treatment for a pancreas condition.  Rather, they reflect 
extensive treatment for tuberculosis.  Post-service treatment 
reports also fail to show any complaints of, or treatment for 
a condition of the pancreas.   

Analysis

The veteran claims entitlement to service connection for a 
pancreas condition, to include as the result of VA treatment 
as provided under 38 U.S.C.A. § 1151.  The Board will first 
consider direct service connection.

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

In the present case, there is no evidence of any condition of 
the pancreas, either during or following service.  This being 
the case, an award of service connection is not justified 
here.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  

Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Having eliminated the possibility of an award of direct 
service connection, the Board will next consider whether the 
benefit sought is attainable via application of 38 U.S.C.A. 
§ 1151.  In this vein, the veteran contends that during 
service, as part of his treatment for tuberculosis, air was 
forced into his lungs.  In this manner his right lung was 
intentionally collapsed.  The veteran explained that the 
procedure was dangerous in that it pushed his lung against 
his other internal organs, including the pancreas, causing 
them injury.  He further stated that he "took air" in 
various experimental procedures during and subsequent to 
service, in a time span from 1948 to 1953.  

As a prerequisite to an award under 38 U.S.C.A. § 1151, the 
evidence must demonstrate that the veteran has suffered an 
"additional disability" or death as the result of hospital 
care, medical or surgical treatment, or an examination 
furnished by the VA.  See 38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003).  Moreover, with respect to claims 
filed on or after October 1, 1997, as here, compensation is 
precluded in the absence of negligence or other fault on the 
part of VA, or an event not reasonably foreseeable.  See  38 
U.S.C.A. § 1151 (West 2002); see also VAOPGCPREC 40-97 (Dec. 
31, 1997).

From the facts of record, it is clear that compensation under 
38 U.S.C.A. § 1151 is not appropriate in this case.  As the 
evidence fails to establish the existence of a current 
pancreas condition, it cannot be found that the veteran has 
suffered an "additional disability" or death as the result 
of VA care, treatment, or examination.  Thus, the criteria 
under 38 U.S.C.A. § 1151 have not been satisfied and the 
claim must fail.

In summary, inasmuch as the veteran has no current diagnosed 
condition of the pancreas, the preponderance of the evidence 
is against the veteran's claim and service connection for 
such is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Moreover, 
without a current diagnosis, there can be no award under 
38 U.S.C.A. § 1151.  Accordingly, the veteran's claim of 
service connection for a pancreas condition, to include to 
entitlement to compensation under 38 U.S.C.A. § 1151, fails.  
The benefit sought on appeal is denied.  

II.  Service connection for a condition of other organs, to 
include entitlement to compensation under 38 U.S.C.A. § 1151.

Factual background

The service medical records reveal extensive treatment for 
tuberculosis.  Such records do not indicate treatment for 
conditions of other organs.  Post-service treatment reports 
also fail to show any complaints of, or treatment for a 
condition of other organs.   

Analysis

The veteran claims entitlement to service connection for 
conditions of other organs under both direct service 
connection and as the result of VA treatment as provided 
under 38 U.S.C.A. § 1151.  The Board will first consider 
direct service connection.

As previously stated, in order to establish service 
connection, there must be medical evidence of a current 
disability.  In the present case, there is no evidence of any 
condition of other organs, either during or following 
service.  Thus, an award of service connection is not 
appropriate in this case.  See Brammer, 3 Vet. App. 223, 225.

The Board has considered whether the veteran is entitled to 
compensation under 38 U.S.C.A. § 1151.  However, while the 
veteran has stated that he "took air" in dangerous 
experimental procedures during and subsequent to service, the 
evidence fails to demonstrate that he has suffered an 
"additional disability" due to VA treatment.  Indeed, as 
the evidence fails to demonstrate the existence of a current 
condition of internal organs, "additional disability" 
cannot be established.  Thus, the criteria under 38 U.S.C.A. 
§ 1151 have not been satisfied and the claim must fail.

In summary, inasmuch as the veteran has no current diagnosed 
condition of other organs, the preponderance of the evidence 
is against the veteran's claim and service connection for 
such is not warranted.  See Rabideau and Chelte, both supra.   
See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Moreover, 
without a current diagnosis, there can be no award under 
38 U.S.C.A. § 1151.  Accordingly, the veteran's claim of 
service connection for a condition of other organs, to 
include to entitlement to compensation under 38 U.S.C.A. 
§ 1151, fails.  The benefit sought on appeal is denied.  


ORDER

Service connection for a pancreas condition is denied.

Service connection for a condition of other organs is denied.




REMAND

As noted previously, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VCAA includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In the present case, the veteran's claims were raised 
subsequent to November 9, 2000.  Thus, the VCAA undoubtedly 
applies.  Moreover, following a review of the claims file, 
the Board concludes that with the respect to the veteran's 
heart, diabetes and kidney claims, further development is 
required in order to satisfy the VCAA.  

A review of the claims file indicates that there may be 
outstanding evidence relating to the veteran's claims.  
Specifically, the veteran claims to have been treated for 
tuberculosis at VA facilities between 1948 and 1953.  Such 
treatment records are not associated with the claims file, 
and it has not been established that they are unavailable.  
Therefore, in order to fully and fairly adjudicate the claim, 
another attempt should be made to obtain such records.  

Furthermore, regarding the claim of entitlement to service 
connection for a heart condition, the Board notes that post-
service medical records reveal diagnoses of hypertension.  
While no heart conditions were noted upon recent VA 
examination in January 2001 and February 2002, it appears 
that such evaluations were limited to conditions not 
involving the cardiovascular system.  Thus, it would be 
helpful if the veteran were to receive a VA examination 
specifically addressing whether there are any present 
cardiovascular conditions.  


Accordingly, this case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 
 
2.  Request treatment records from VA 
Medical Centers in Muskogee and Tulsa, 
Oklahoma, and Springfield, Missouri, for 
the period from 1948 to 1953.  If no 
documents are available from these 
facilities, the record must clearly 
indicate a negative search.  

3.  After receiving any available VA 
treatment records noted above, schedule 
the veteran for a VA cardiovascular 
examination.  All necessary tests should 
be performed and the examiner should 
review the claims file in connection with 
the evaluation.  All current diagnoses 
should be identified.  Following 
examination, the examiner should state 
whether it is at least as likely as not 
that any current heart condition is 
related to active service.  Additionally, 
the examiner should offer an opinion as 
to whether any current heart condition 
represents an "additional disability" 
resulting from VA treatment, surgery or 
examination and, if so, whether there was 
negligence or fault on the part of VA in 
rendering such care or treatment.  Clear 
rationale should be provided for any 
opinions offered, and if the examiner is 
unable to respond to any portion of this 
inquiry, he should explain why.
 
4.  Then, readjudicate the claims.  If 
any such action does not resolve a claim, 
issue the appellant and his 
representative a supplemental statement 
of the case.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  The claims 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
deemed necessary, is needed for a comprehensive and correct 
adjudication of his claims.  The appellant's cooperation in 
VA's efforts, including reporting for any scheduled VA 
examination, is both critical and appreciated.  


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



